 
Exhibit 10.3
 
EXECUTION VERSION
 


AMENDED AND RESTATED LETTER OF CREDIT AGREEMENT




AMENDED AND RESTATED LETTER OF CREDIT FACILITY AGREEMENT, dated this 17th day of
June, 2010.
 
BETWEEN:
 
(1)  
­GREENLIGHT REINSURANCE, LTD., a company incorporated under the laws of the
Cayman Islands (the “Applicant”); and

 
(2)  
BUTTERFIELD BANK (CAYMAN) LIMITED, as successor by novation to Unicredit Bank
Cayman Islands Ltd. (f/k/a Bank Austria Cayman Islands Ltd.) (the "Issuer").

 
WHEREAS:
 
(A)
The Applicant and Unicredit Bank Cayman Islands Ltd. (f/k/a Bank Austria Cayman
Islands Ltd.) (the “Original Issuer”) entered into the Letter of Credit Facility
on June 6, 2007 (the “Original Agreement”).

 
(B)
Pursuant to the deed of novation, dated as of December 15, 2008 (the “Deed of
Novation”), the Original Issuer transferred to the Issuer its rights and
obligations under (i) the Original Agreement (as so novated by the Deed of
Novation and heretofore amended, the “Existing Letter of Credit Agreement”, and
as amended herein and as may be further amended, supplemented or modified from
time to time, this “Agreement”), (ii) the Security Agreement, dated as of June
6, 2007, between the Applicant and the Original Issuer (as so novated by the
Deed of Novation and amended and restated by an amended and restated security
agreement of even date herewith (the”Amended and Restated Security Agreement”)
and as may be further amended, supplemented or modified from time to time, the
“Security Agreement”), and (iii) the Control Agreement, dated as of June 6, 2007
(as so novated by a novation agreement dated December 15, 2008 (the “Novation
Agreement”) and as may be amended, supplemented or modified from time to time,
the "Control Agreement" and, together with this Agreement and the Security
Agreement, the "Finance Documents"), among the Applicant, the Original Issuer
and Goldman, Sachs & Co. (the "Securities Intermediary").

 
(C)
Each of the Applicant and the Issuer wishes to amend and restate the Existing
Letter of Credit Agreement in its entirety on the terms set forth in this
Agreement.

 
NOW THEREFORE the parties hereto hereby agree as follows:


Section 1.  
DEFINITIONS



The following terms, as used herein, have the following meanings:

 
"Affiliate" of a person means any other person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under
common control with that person.
 
“Annual Financial Statements” means the most recent consolidated financial
statements of Greenlight Capital Re Ltd. and the Applicant audited by an
independent certified public accountant in accordance with GAAP.
 
"Base Rate" means, for any day, ½ of 1% in excess of the Federal Funds Rate for
such day.
 
"Business Day" means any day that is not a Saturday, Sunday or legal holiday in
the State of New York or the Cayman Islands nor a day on which banking
institutions chartered in the United States are legally authorized to close.
 
"Collateral" means the Account and all Account Property (each as defined in the
Control Agreement).
 
 
 
 

--------------------------------------------------------------------------------

 
 
"Control" a person is deemed to control any other person if it has the ability
to direct the management or policies, or cause the dissolution, merger,
consolidation, sale of assets or change in control, of such person (and
"Controlled" shall be construed accordingly).
 
“Correspondent Bank” means any correspondent bank of the Issuer approved by the
National Association of Insurance Commissioners for that purpose that the Issuer
may specify to the Applicant from time to time.
 
"Debt" means all obligations of the Applicant to repay money or to pay the
deferred purchase price of assets or services, all indebtedness evidenced by
notes, bonds, debentures or similar obligations, all obligations (whether or not
contingent) in respect of letters of credit, and all guarantees of obligations
of others of the foregoing types; provided that, notwithstanding anything to the
contrary contained herein, Debt shall not include (x) contingent liabilities
arising out of endorsements of checks and other negotiable instruments for
deposit or collection in the ordinary course of business, (y) unsecured current
liabilities (including trade or other accounts payable) incurred in the ordinary
course of business with a due date that is not more than 90 days after the date
such indebtedness is originally incurred, other than liabilities that are for
money borrowed or are evidenced by bonds, debentures, notes or other similar
instruments (except as described in clause (x) above) or (z) any obligations
under any reinsurance agreement or primary policy issued by the Applicant.
 
"Default" means any event or condition which with the giving of notice or the
lapse of time or both would, unless cured or waived, become an Event of Default.
 
"Event of Default" means any of the events specified in Section 11.
 
“Facility Limit” has the meaning specified in Annex I hereto (as such Annex I
may be amended, supplemented or otherwise modified from time to time with the
consent of the Applicant and the Issuer).
 
"Federal Funds Rate" means, for any day, the rate set forth in the Federal Funds
Statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
“H.15(519)”) on the preceding Business Day opposite the caption “Federal funds
(effective)”; or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
(as determined by the Issuer) of the rates for the last transaction in overnight
Federal funds arranged prior to 9:00 a.m. (New York City time) on that day
quoted to the Issuer by three leading brokers of Federal funds transactions in
New York City selected by the Issuer.
 
“Financial Statements” means the Annual Financial Statements and the Quarterly
Financial Statements.
 
“GAAP” means generally accepted United States accounting principles set forth
from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession, which are applicable to the circumstances as of the
date of determination.
 
"Letter of Credit" means any standby letter of credit substantially in the form
of Exhibit B, issued pursuant to this Agreement by the Issuer or by a
Correspondent Bank for the account and at the request of the Applicant during
the period from the date hereof to the Termination Date (as extended from time
to time).
 
“Letter of Credit Fee” has the meaning specified in Annex I hereto (as such
Annex I may be amended, supplemented or otherwise modified from time to time
with the consent of the Applicant and the Issuer).
 
"Outstanding Indebtedness” means all monies, obligations and liabilities
whatsoever, whether for principal, interest or otherwise, in whatever currency,
which may now or at any time in the future be due, owing or incurred by the
Applicant to the Issuer or to a Correspondent Bank, whether actual or contingent
and whether alone, severally or jointly as principal, guarantor, surety or
otherwise and in whatever name or style and whether on any current or other
account or in any other manner whatsoever under or pursuant to this Agreement
and/or any other Finance Documents, including (without limitation) any Drawdown
Reimbursement Obligation (as defined below).  For the avoidance of doubt
Outstanding Indebtedness shall be considered Secured Obligations as defined in
the Security Agreement.
 
 
 
2

--------------------------------------------------------------------------------

 
 
“Quarterly Financial Statements” means the most recent quarterly unaudited
consolidated financial statements of each of the Applicant and Greenlight
Capital Re Ltd. prepared in accordance with GAAP.
 
"Stated Amount" means, at any time, the maximum amount available at such time to
be drawn under any issued and outstanding Letter of Credit.
 
"Subsidiary" means, with respect to any person (herein referred to as the
"parent"), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or more than 50% of the
general partnership interests are, at the time any determination is being made,
directly or indirectly owned, Controlled or held by such person or by such
person and one or more other Subsidiaries of such person.  Unless otherwise
specified herein, the term "Subsidiary" shall be a reference to a Subsidiary of
the Applicant.
 
"Termination Date" means June 30, 2011, which Termination Date shall be
automatically extended by 364 days beyond the then effective Termination Date
unless (i) a Default or Event of Default has occurred and is continuing or
(ii) the Issuer or the Applicant delivers a written notice of termination to the
other party at least ninety (90) calendar days prior to the then effective
Termination Date.




Section 2.  
TERMS AND AMOUNT OF LETTER OF CREDIT.



At the request of the Applicant, the Issuer from time to time, on any Business
Day during the period from and including the date hereof to but excluding the
Termination Date, shall, or shall cause a Correspondent Bank to, issue Letters
of Credit, provided that the Applicant has satisfied at such time all of the
conditions to issuance thereof set forth in clauses (a) through (d) below.  The
Applicant may request that a Letter of Credit be issued by completing, executing
and delivering to the Issuer an application therefor substantially in the form
of Exhibit A hereto (the “Application”); provided that on the date of receipt of
such Application and the date of issuance of the related Letter of Credit (a)
the representations and warranties set forth in Section 5 (Representations and
Warranties) are true and correct in all material respects; (b) no Default or
Event of Default shall have occurred and be continuing or will result from the
issuance of the requested Letter of Credit, (c) the expiry date specified
therein shall not be later than one year after the date on which such Letter of
Credit is proposed to be issued (except as otherwise provided in such Letter of
Credit), and (d) the Stated Amount of all Letters of Credit outstanding under
this Agreement together with all unreimbursed amounts due hereunder shall not
exceed the Facility Limit.  To the extent of any inconsistency between the
terms, conditions and provisions of this Agreement and the terms, conditions and
provisions of the Application, the terms, conditions and provisions of this
Agreement shall prevail.


Notwithstanding anything herein to the contrary, the Applicant's obligations
under this Agreement shall not expire or be otherwise terminated until such time
as all Outstanding Indebtedness has been paid in full.


Section 3.  
DRAWDOWN REIMBURSEMENT OBLIGATIONS.



(a)           In the case of any drawing made under a Letter of Credit, the
Issuer shall promptly, and in any event no later than two (2) Business Days
following the date of the related drawing, notify the Applicant of such drawing
and upon receipt of such notification, the Applicant shall promptly, and in any
event no later than two (2) Business Days following the date of such
notification, reimburse the Issuer for the amount of the disbursement related to
such drawing together with accrued interest thereon, if any, as provided herein
(each, a “Drawdown Reimbursement Obligation").


(b)           The unpaid amount of any Drawdown Reimbursement Obligation shall
bear interest, from the date of the drawdown of the related Letter of Credit
until the earlier of the Business Day that the Applicant reimburses the Issuer
for the amount so drawn by 5:00 p.m. (New York City time) or the date that the
Issuer exercises its rights of offset under the Security Agreement, at a rate
per annum (for actual days elapsed on the basis of a 360-day year) equal to the
sum of the Base Rate and 2.5%; provided, however, that if any drawdown
 
 
3

--------------------------------------------------------------------------------

 
 
of a Letter of Credit is repaid by the Applicant in immediately available funds
by no later than 5:00 p.m. (New York City time) on the date that notice of such
drawdown is received by the Issuer to the Applicant, no interest shall accrue
and be payable in respect of any such drawing.
 
 
Section 4.  
LETTER OF CREDIT FEE.



(a)           Letter of Credit Fee. The Applicant will pay to the Issuer the
applicable Letter of Credit Fee with respect to any Letter of Credit issued by
the Issuer or by a Correspondent Bank and outstanding during the relevant
period.  This fee shall be computed on a daily basis for the period from the
date of issuance of any Letter of Credit to the expiration date of such Letter
of Credit, provided that for any partial year the Letter of Credit Fee shall be
prorated on the basis of the number of days to expiry divided by a 360-day
year.  The Letter of Credit Fee is due and payable quarterly in arrear on the
last Business Day of each of March, June, September and December, commencing in
June 2010, through the Termination Date with the final payment to be made on the
Termination Date.


(b)           Payments Net of Taxes.  All payments under this Agreement will be
payable to the Issuer free and clear of any and all present and future taxes,
levies, imposts, duties, deductions, withholdings, fees, liabilities and similar
charges other than those imposed on the overall net income of the Issuer
("Taxes").  If any Taxes are required to be withheld or deducted from any amount
payable under this Agreement, then the amount payable under this Agreement will
be increased to the amount which after deduction from such increased amount of
all Taxes required to be withheld or deducted therefrom, will yield to the
Issuer the amount stated to be payable under this Agreement.  If any of the
Taxes specified in this subsection (b) are paid by the Issuer, the Applicant
will, upon demand of the Issuer, reimburse the Issuer for such payments,
together with any interest and penalties which may be imposed by the
governmental agency or taxing authority.  A certificate as to the amount of such
payment or liability setting forth in reasonable detail the basis for
calculation of such amount delivered to the Applicant by the Issuer shall be
conclusive absent manifest error.


(c)           Change in Law. If the adoption after the date of issuance of any
Letter of Credit hereunder of any applicable law, rule or regulation regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by the Issuer with any such authority, central bank or other agency, has or
would have the effect of reducing the rate of return on the Issuer’s capital as
a consequence of its obligations under any Letter of Credit to a level below
that which the Issuer could have achieved but for such adoption, change or
compliance by an amount deemed by the Issuer to be material, the Applicant shall
within ten days after demand by the Issuer pay to the Issuer, on written demand,
such additional amount or amounts as will compensate the Issuer for such
reduction with respect to any affected issued and outstanding Letter of Credit.
Any additional costs in respect of any further Letter of Credit issued will be
reflected in the quote offered by the Issuer upon application for a Letter of
Credit by the Applicant.


(d)           Fees and Expenses. Except as provided in this clause, the
Applicant will not be liable for any other charges and expenses, legal or
otherwise, paid or incurred by the Issuer in connection with a Letter of Credit
unless agreed to in advance by Applicant in writing. Notwithstanding the
foregoing sentence, the Applicant shall reimburse the Issuer: (i) for 50% of the
legal fees paid by the Issuer in connection with the preparation, negotiation
and finalization of this Agreement and the Amended and Restated Security
Agreement; and (ii) upon request, for any reasonable out-of-pocket expenses,
including reasonable fees and disbursements of legal counsel, incurred in
connection with the maintenance or enforcement of the Finance Documents, the
Collateral and any Letter of Credit, or any amendment or modification thereof.


Section 5.   REPRESENTATIONS AND WARRANTIES.  The Applicant represents and
warrants to Issuer on the date hereof (and shall be deemed to represent and
warrant on any date on which an Application is received and on any date on which
a Letter of Credit is issued in accordance with Section 2, clause (a) that such
representations and warranties are true and correct in all material respects
with the same effect as though made on and as of such respective dates, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects  on and as of such earlier date), as follows:
 
 
 
4

--------------------------------------------------------------------------------

 


(a)           Existence.  The Applicant is a company duly organized, validly
existing and in good standing under the laws of the Cayman Islands and is duly
qualified to do business, including reinsurance and insurance business, in the
Cayman Islands and in each jurisdiction in which the ownership of its property
or the nature of its business makes such qualification necessary and where the
failure to so qualify will have a materially adverse effect on the financial
condition of the Applicant and its ability to perform its obligations under this
Agreement and has all powers and all governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted
(including a current license to carrying on insurance business issued by the
Cayman Islands Monetary Authority), except where the failure to do so would not
have a material adverse effect on the financial condition of the Applicant or
its ability to perform its obligations under this Agreement.


(b)           Power and Authority.  The execution, delivery and performance by
the Applicant of this Agreement are within the Applicant's powers, have been
duly authorized by all necessary action, do not contravene or constitute a
default (i) under any provision of applicable law or regulation; (ii) under any
provision of the Applicant’s Memorandum and Articles of Association; or (iii) of
any judgment, injunction, order or decree binding on the Applicant or its
property, and do not result in or require the creation or imposition of any
lien, security interest or other charge or encumbrance upon or with respect to
any of its properties.


(c)           Approvals. No further approval, authorization, consent, order,
notice to or filing or registration with the Cayman Islands Monetary Authority
or any other governmental authority or any public board or body (other than such
as have been obtained and are in full force and effect) is legally required with
respect to the entering into and performance by the Applicant of its obligations
under this Agreement.


(d)           Enforceability. This Agreement and any related documents to which
the Applicant is a party, including the Amended and Restated Security Agreement,
have been or will be duly executed and delivered, and are, or upon execution
will be, valid and legally binding obligations of the Applicant, enforceable
against the Applicant in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws or equitable principles relating to or limiting
creditors' rights generally or the availability of equitable remedies.


(e)           Financial Statements.   The Financial Statements fairly present
the financial condition of Greenlight Capital Re Ltd. and the Applicant,
respectively, as at the dates thereof and for the results of operations for the
periods indicated therein.  Since the dates of the Annual Financial Statements
most recently delivered to the Issuer pursuant to Section 7(a), there has been
no material adverse change in the financial condition or operations of
Greenlight Capital Re Ltd. or the Applicant not disclosed in such Financial
Statements.


(f)           No Breach.  The consummation of the transactions contemplated
hereby and the execution, delivery and performance of this Agreement will not
violate or constitute or result in a material breach of or a default under any
mortgage, deed of trust, lease, loan or security agreement, corporate charter,
articles, or bylaws, as applicable, or any other instrument to which the
Applicant is a party or by which it may be bound or affected.


(g)           Pending Action.  There is no action, suit or proceeding pending
against, or to the Applicant’s knowledge, threatened against the Applicant or
any of its Subsidiaries before any court or arbitrator or any governmental body,
agency or official which, if adversely determined, would have a material adverse
effect (actual or prospective) on the Applicant’s business, properties or
financial position or which seeks to terminate or calls into question the
validity or enforceability of this Agreement.




Section 6.  
OBLIGATIONS ABSOLUTE



Except as hereinafter provided, the obligations of the Applicant under this
Agreement shall be absolute, unconditional and irrevocable and shall be paid and
performed strictly in accordance with the terms of this Agreement under all
circumstances whatsoever, including, without limitation, the following
circumstances:


(a)           Any lack of validity or enforceability of any Letter of Credit
except if such lack of validity or enforceability shall be the result of any
action or omission of the Issuer;
 
 
 
5

--------------------------------------------------------------------------------

 

 
(b)           Any amendment or waiver of, or any consent to, this Agreement;


(c)           The existence of any claim, set-off, defense or other rights which
the Applicant may have at any time against the Beneficiary (as defined in
Exhibit B) or any transferee of a Letter of Credit (or any person for whom the
Beneficiary or any such transferee may be acting), the Issuer or any other
Person, whether in connection with this Agreement, or any unrelated transaction;
provided that nothing in this Section 6 shall prevent the assertion of any such
claim by separate suit or counterclaim;


(d)           Any statement in any certificate or any other document presented
to the Issuer under any Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect whatsoever;


(e)           Payment by the Issuer under any Letter of Credit against
presentation of a draft or certificate does not strictly comply with the terms
of such Letter of Credit except if such payment constitutes the gross negligence
or willful misconduct of the Issuer;


(f)           Any notice of nonrenewal of a Letter of Credit sent by Issuer to
the Beneficiary not being received on time or at any time by the Beneficiary;


(g)           Any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, other than resulting from Issuer's gross
negligence or willful misconduct; or


(h)           Any delay, extension of time, renewal, compromise or other
indulgence agreed to by the Issuer, without notice to or approval of the
Applicant in respect to any of the Applicant's indebtedness to the Issuer under
this Agreement.


Section 7.  
COVENANTS



By its execution and delivery of this Agreement, the Applicant covenants and
agrees that for so long as any obligation under this Agreement or any Letter of
Credit issued by the Issuer remains outstanding:


(a)  Annual Financial Statements. The Applicant will, upon written request by
the Issuer, furnish to the Issuer as soon as possible, but in any case within
120 days, the Annual Financial Statements relating to Greenlight Capital Re Ltd.
and the Applicant after the end of each of its fiscal years;


(b)  Quarterly Financial Statements.  The Applicant will, within a reasonable
time after written request by the Issuer, furnish to the Issuer, as soon as
possible but in any case within forty-five (45) days after the end of each of
the Applicant’s and Greenlight Capital Re Ltd.’s fiscal quarters, the Quarterly
Financial Statements (including, in each case, at least a balance sheet and a
statement of income) in respect of such fiscal quarter;


(c)  Information.  The Applicant will, and will procure that Greenlight Capital
Re Ltd. will, within a reasonable time after written request by the Issuer,
furnish to the Issuer:  (i) any financial or other information reasonably
requested by the Issuer; and (ii) (to be requested by the Issuer not more
frequently than once in any calendar year) a certificate of the Applicant's
authorized representative, chief executive or financial officer or the
Applicant's independent public accountants, as specified by the Issuer, by
written notice to the Applicant that, as of the date of such certificate, no
Default or Event of Default has occurred and is then continuing;


(d)  Notices to Issuer.  The Applicant will notify the Issuer promptly, but in
any event no later than two Business Days, after the Applicant becomes aware of
(i) the occurrence of any Default or Event of Default; or (ii) any event,
condition, situation or set of circumstances (including any in respect of a
contract, lease, commitment, litigation, contingent liability, or employee
benefit plan) which has, or may reasonably be expected to have, a material,
adverse effect upon the Applicant's financial condition or business operations,
or its ability to perform its obligations under this Agreement, in writing
setting forth the details of such occurrence;
 

 
 
6

--------------------------------------------------------------------------------

 
 
(e)  Conduct of Business; Maintenance of Existence. The Applicant will (i)
preserve, renew and keep in full force and effect its existence, and the rights,
privileges, licenses and franchises necessary or desirable in the normal conduct
of business, including maintaining its insurance license with the Cayman Islands
Monetary Authority, except where the failure to do so would not have a material
adverse effect on the financial condition or business operations of the
Applicant or its ability to perform its obligations under this Agreement; (ii)
not make any change in its present method of conducting business that could have
a material adverse effect on the financial condition or business operations of
the Applicant or its ability to perform its obligations under this Agreement;
and (iii) not change its name, close its offices at the address set forth in
Section 14 or change its principal place of business without notice to Issuer
thirty (30) days in advance thereof;


(f) Ranking of Obligations. The Applicant’s payment obligations hereunder shall
at all times rank at least pari passu in terms of priority of payment with all
other present and future unsecured payment obligations of the Applicant;


(g) Compliance with Laws. The Applicant will comply with all applicable laws,
including the laws of the Cayman Islands and any and all applicable ordinances,
rules, regulations, and requirements of any Cayman Islands or other governmental
authority with jurisdiction over the Applicant in respect of any of its
business, except where the necessity of compliance therewith is contested in
good faith by appropriate proceedings, provided, however, that the foregoing
shall not require compliance with any such law, ordinance, rule, regulation
and/or requirement so long as failure to comply shall not have a material
adverse effect on the financial condition of the Applicant and its ability to
perform its obligations under this Agreement;


(h) Transactions with Affiliates:  The Applicant will not enter into any
transaction of any sort with any Affiliate without the approval of the Issuer;
provided that the Applicant may, without the approval of the Issuer, enter into
transactions with any Affiliate on terms which are commercially reasonable and
no less favorable than would be obtained in a comparable arm’s length
transaction with an unrelated third party; and


(i) Restrictions on Merger, Sale of Asset. The Applicant will not enter into any
merger, consolidation or amalgamation unless the Applicant shall be the
continuing or surviving corporation following the consummation thereof.


Section 8.  
CONTINUING OBLIGATIONS.



The respective obligations of the Applicant and the Issuer under this Agreement
shall be irrevocable and binding upon each of them and their respective
successors and assigns, except that the Applicant may not assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Issuer, such consent not to be unreasonably withheld.


The Issuer may transfer any Letter of Credit to a different office or branch
thereof, provided that (i) the Issuer shall have obtained the prior written
consent of the Applicant to any such transfer (at all times other than during
the existence of an Event of Default), which consent shall not be unreasonably
withheld by the Applicant, and (ii) any such transfer shall not be objectionable
to the Beneficiary of such Letter of Credit.


Section 9.  
LIABILITY OF THE ISSUER.



Neither the Issuer, any Correspondent Bank nor any of its employees, affiliates,
agents, officers or directors shall be liable to the Applicant for: (a) the use
which may be made by the Applicant or Beneficiary of a Letter of Credit or the
proceeds of any drawing thereunder; (b) the validity, sufficiency or genuineness
of any documents presented to the Issuer with respect to a drawing made under a
Letter of Credit; provided, however, that such documents do not appear to be
invalid, insufficient, fraudulent or forged on their face; or (c) any other
circumstances resulting in the payment or nonpayment by the Issuer of any
amounts drawn under a Letter of Credit, except in the case of the gross
negligence, bad faith or willful misconduct of the Issuer or any of its
employees.


The Applicant agrees to indemnify the Issuer and each Correspondent Bank, and
their respective affiliates, directors, officers, representatives and agents
from and against all claims,
 
 
 
7

--------------------------------------------------------------------------------

 
 
liabilities, obligations, losses, damages, penalties, judgments, costs and
expenses of any kind which may be imposed on, incurred by or asserted against
any of them by any person in any way relating to or arising out of (x) this
Agreement or any default under or breach of this Agreement or any other Finance
Document by the Applicant; and (y) any action taken or omitted by the Applicant
under this Agreement or any other Finance Document or any exercise or
enforcement of rights or remedies under this Agreement or any other Finance
Document; provided that the Applicant will not be liable to an indemnified party
to the extent any liability results from that indemnified party's gross
negligence, bad faith or willful misconduct.   Payment by an indemnified party
will not be a condition precedent to the obligations of the Applicant under this
indemnity. This Section 9 will survive any request for a Letter of Credit, the
incurrence and repayment of any Outstanding Indebtedness, any novation, transfer
or assignment and the termination of this Agreement.


Section 10.  
MODIFICATION OF DRAFTS AND CREDITS.



Any extension of maturity of a Letter of Credit, any increase in the Stated
Amount of a Letter of Credit, or any other modification of the terms of a Letter
of Credit or drafts drawn thereunder, shall be made only in writing signed by
the Applicant and the Issuer, and (except for increases in the Stated Amount)
approved by the Beneficiary in each instance.  This Agreement shall continue to
be binding upon the Applicant and the Issuer with respect to such Letter of
Credit or draft so extended, increased or otherwise modified and with respect to
any action taken by the Issuer in accordance with such extension, increase or
other modification.


Section 11.  
EVENTS OF DEFAULT



The Issuer (x) shall cease to be under any further commitment to the Applicant
and (y) may declare all Outstanding Indebtedness immediately due and payable if
any of the following events (each an “Event of Default”) occur:
 
(a)
failure to pay on the due date the Letter of Credit Fee in accordance with
clause 4(a) of this Agreement and continuance of such failure for a period of
five (5) Business Days following the Issuer's notice thereof to the Applicant;



(b)
failure to pay or satisfy any Drawdown Reimbursement Obligation on the day any
notification is received by the Applicant from the Issuer of a drawing made
under a Letter of Credit and the continuance of such failure for a period of
five (5) Business Days;



(c)
the Applicant shall fail to pay any other Outstanding Indebtedness (other than
any payment obligations referenced to in clauses 11(a) and (b) above) when and
as due and payable and such failure continues for a period of five (5) Business
Days following the date the Issuer gives notice thereof to the Applicant;



(d)
the Applicant does not comply with Clause 4.1(b)(ii) of the Security Agreement
and such non-compliance continues for a period two (2) Business Days following
the date the Issuer gives notice thereof to the Applicant;



(e)
the Aggregate Adjusted Market Value (as defined in the Security Agreement) is an
amount equal to or less than the Stated Amount and such deficiency continues for
a period of one (1) Business Day following the date the Issuer gives notice
thereof to the Applicant;



(f)
if the Applicant or any one or more of its Subsidiaries (such that, regardless
of the size of such Subsidiary, the occurrence of any of the following could
reasonably be expected to have a material adverse effect on the Applicant) shall
voluntarily or involuntarily become the subject of any insolvency, bankruptcy,
reorganization, merger or similar proceedings, or shall make an assignment for
the benefit of its creditors or if a trustee, receiver or custodian is appointed
in respect of all or a substantial part of the assets of the Applicant or any of
its Subsidiaries and in the case of an involuntary insolvency, bankruptcy,
reorganization or similar proceeding such proceeding remains undismissed,
undischarged or unstayed for a period of sixty (60) days;
 



 
8

--------------------------------------------------------------------------------

 
 
(g)
a representation or warranty made or deemed to be repeated by the Applicant to
the Issuer under any of the Finance Documents, shall have been false or
misleading in any material respect as of the date such representation or
warranty is made or deemed to be repeated;



(h)
any attachment, execution or levy is made in respect of any part of the
Collateral, the Collateral becomes subject to any lien, charge, assignment,
encumbrance or security interest (other than any lien, charge, assignment,
encumbrance or security interest created pursuant to or permitted by this
Agreement or any other Finance Document) or the Issuer ceases for any reason to
have a first priority perfected security interest in any Collateral;



(i)
the Applicant shall default in the payment when due (subject to any applicable
grace period) of any other Debt if (i) the effect of such default is to
accelerate the maturity of such indebtedness or obligation or to require the
prepayment thereof or to permit the holder or obligee thereof (or a trustee on
behalf of such holder or obligee) to cause any such Debt to become due prior to
its stated maturity and (ii) the aggregate amount of Debt of the Applicant which
is accelerated or becomes so due and payable, or which (subject to any
applicable grace period) may be accelerated or otherwise become due and payable,
by reason of such default or defaults is $500,000 or more;



(l)
the Applicant does not comply with any other term of this Agreement or any other
Finance Document and  such non-compliance continues for a period of ten (10)
Business Days following the date the Issuer gives notice thereof to the
Applicant or the date the Applicant becoming aware of the non-compliance; and



(m)
one or more final and non-appealable judgments or decrees is entered against the
Applicant or any of its Subsidiaries involving in the aggregate a liability (not
fully paid or covered by insurance) of $500,000 or more and all such judgments
or decrees shall not have been vacated, discharged or stated or bonded pending
appeal within sixty (60) days form the entry thereof.



Section 12.  
GOVERNING LAW; JURISDICTION; APPOINTMENT OF AGENT; VENUE.



This Agreement shall be governed by and construed in accordance with the laws of
the Cayman Islands and the parties hereby submit to the non-exclusive
jurisdiction of the courts of the Cayman Islands in respect of any dispute
arising out of this Agreement.


Section 13.  
NOTICES.



Notices and demands hereunder shall be in writing and will be sufficient if
delivered by email, hand, overnight courier service, with air charges prepaid,
by first class mail postage prepaid, or by tested cable, or facsimile
transmission, at the following addresses, or to such other address as the
recipient shall have designated to the sender by written notice hereunder.


If to the Applicant:


Greenlight Reinsurance, Ltd.
65 Market Street, Suite 1207
Jasmine Court, Camana Bay
P.O. Box 31110
Grand Cayman, KY1-1205
Cayman Islands


Attention:      Tim Courtis
Telephone:     (345) 745-4573
Fax:                  (345) 745-4576
Email:               tim@greenlightre.ky
    sherry@greenlightre.ky
                         greenlightre@greenlightre.ky

 
 
9

--------------------------------------------------------------------------------

 
 
 
If to the Issuer:


Butterfield Bank (Cayman) Ltd.
12 Albert Panton Street,
PO Box 705,
Grand Cayman, KY1-1107,
Cayman Islands.


Attention:      Paul Peene, Relationship Manager, Corporate Banking
Telephone:    (345) 815-7664
Fax:                  (345) 815-7959
Email:               paul.peene@butterfieldgroup.com
      corporate@butterfieldgroup.com


Section 14.  
AMENDMENTS AND WAIVERS



This Agreement may only be amended by a written instrument, executed by each of
the parties hereto.  No waiver of any provision of this Agreement nor consent to
any departure by the Applicant therefrom shall in any event be effective unless
the same shall be in writing and signed by the Issuer, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.


Section 15.  
NO WAIVER; REMEDIES



No failure on the part of the Issuer to exercise, and no delay in exercising,
any right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other further exercise
thereof or the exercise of any other right.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law or in equity.


Section 16.  
SEVERABILITY.



Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be deemed severed herefrom and
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction. If under
any relevant law any of the requirements, occurrences, circumstances, Events of
Default or other matters referred to herein are not applicable as described,
there shall be deemed to have been substituted therefor a reference to the
requirements, occurrences, circumstances, Events of Default or other matters
which under the relevant law is analogous thereto or most closely corresponds
thereto.


Section 17.  
ENTIRE AGREEMENT.



This Agreement (including the exhibits hereto) constitutes the entire agreement
between the parties pertaining to the subject matter hereof and supersedes all
prior and contemporaneous agreements, representations, and understandings of the
parties relating to the subject matter hereof, whether written or oral. No
course of prior dealing among the parties hereto, no usage of the trade, nor
oral or written representations of any kind and no parol evidence of any nature
shall be used or relevant to supplement, explain or modify any terms used
herein.


Section 18.  
COUNTERPARTS.



This Agreement may be signed in any number of counterparts, each of which shall
be an original with the same effect as if the signatures thereto and hereto were
upon the same instrument.


Section 19.  
FURTHER ASSURANCES.



The Applicant agrees to take such actions and to execute and deliver any
additional documents that may be reasonably necessary to carry out the
provisions of this Agreement.


 
 
10

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




GREENLIGHT REINSURANCE, LTD.




By: /s/ Tim Courtis

Name: Tim Courtis

Title: Chief Financial Officer




By: /s/ Bart Hedges

Name: Bart Hedges

Title: President & CUO



BUTTERFIELD BANK (CAYMAN) LIMITED




By: /s/ Paul Peene
Title: Relationship Manager



By: /s/ Michael McWatt

Title: Deputy Managing Director


 
 
11

--------------------------------------------------------------------------------

 


ANNEX I




Facility Limit:                                      $60,000,000.


Letter of Credit Fee:
A non-refundable fee equal to (i) with respect to any Letter of Credit issued by
the Issuer, 60 basis points (0.60%) per annum on the Stated Amount of each such
Letter of Credit issued and outstanding during the relevant period and (ii) with
respect to any Letter of Credit issued or confirmed by a Correspondent Bank, 75
basis points (0.75%) per annum on the Stated Amount of each such Letter of
Credit issued and outstanding during the relevant period.







 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
Draft Form of Application for Standby Letter of Credit


                                                                                                                                                     Butterfield
Bank (Cayman) Limited
Cayman Islands
APPLICATION FOR STANDBY LETTER OF CREDIT


Paying Bank:
 
 
 
Letter of Credit Reference No. 
   
Advising Bank (Name and Address):
Butterfield Bank (Cayman) Limited
[_____________________]
[_____________________]
Applicant:
Greenlight Reinsurance, Ltd.
65 Market Street, Suite 1207
Jasmine Court, Camana Bay
P.O. Box 31110
Grand Cayman, KY1-1205
Cayman Islands
 
Beneficiary (Name and Address)
 
Amount (In specific currency):
USD
 
 
Expiry Date and Place:
[l], 20xx
 



This Application is for the issuance of a standby letter of credit under and
subject to the terms and conditions of the Amended and Restated Letter of Credit
Agreement dated as of June ___, 2010 (the "Letter of Credit Agreement") between
Butterfield Bank (Cayman) Limited and the Applicant.




Subject to the following terms and conditions, please issue your irrevocable
Letter of Credit (hereinafter called the "Credit") to be available by the
beneficiary's draft(s):


Drawn at sight on:


o       Butterfield Bank (Cayman) Limited


o       [_________________________]
   (Name and Address of Paying Bank, if any)


Accompanied by Beneficiary's written statement that the amount of any draft(s)
drawn hereunder represent funds due and payable because of the following
reasons  (select one):


x Applicant of the Credit has failed to comply with terms or conditions of a
contract described as: [l]
 
 
 o
Applicant of the Credit has been awarded a contract under an offer to bid and
has failed to become a party to the contract related thereto (describe):
 



 
 o
It has become necessary for the Beneficiary bank or other financial entity to
make payment under its undertaking issued on behalf of Applicant of this Credit,
with an expiration date of                             , at its counters,
in favor of                    , in relation to
 
 



 
 o
Description of transaction if other than described above:
 




 x
Automatic extension available unless 30-day notification of non-renewal or
termination of the Amended and Restated Letter of Credit Agreement, with an
initial expiration date of [l], 20xx




 o
All banking charges, other than charges of Butterfield Bank (Cayman) Limited,

            are for account of: 
o Beneficiary
x Applicant



Transmit the Credit by:
xCable/SWIFT                                           oAirmail                      oCourier
Service


All drafts and documents called for under the Credit are to be delivered by the
negotiating or paying bank to Butterfield Bank (Cayman) Limited, Cayman Islands
by airmail in a single mailing. 

--------------------------------------------------------------------------------

 
GREENLIGHT REINSURANCE, LTD.
 
By:                                         
                                               
Name:
Title:
 
 
________________
Date
   



 
By:                                       
                                          
Name: Tim Courtis
Title: CFO
 
_______________
Date
   

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
Form of Letter of Credit



LETTER OF CREDIT




IRREVOCABLE STANDBY LETTER CREDIT NUMBER:  [ASSIGNED BY ISSUER/CORRESPONDENT
BANK]


APPLICANT:
COMPANY NAME
STREET ADDRESS
CITY, STATE, ZIP


BENEFICIARY:
COMPANY NAME
STREET ADDRESS
CITY, STATE, ZIP
CONTACT NAME/ATTN PARTY
PHONE NUMBER


IRREVOCABLE LETTER OF CREDIT NUMBER (BUTTERFIELD LC NUMBER)


WE HAVE ESTABLISHED THIS CLEAN, IRREVOCABLE, AND UNCONDITIONAL LETTER OF CREDIT
IN YOUR FAVOR FOR USDX.XX (AMOUNT IN WORDS) EFFECTIVE AS OF (DATE).


WE UNDERTAKE THAT THE DRAWINGS UNDER THIS LETTER OF CREDIT WILL BE HONORED UPON
PRESENTATION OF YOUR DRAFT TO (CORRESPONDENT BANK) AT (ADDRESS) PRIOR TO THE
EXPIRATION DATE HEREOF.  IF YOU CHOOSE, YOU WILL BE ABLE TO DRAW ON THIS LETTER
OF CREDIT MORE THAN ONCE, WITHOUT AMENDMENT, PROVIDED THAT THE SUM OF THE
AMOUNTS THAT YOU HAVE DRAWN DOES NOT EXCEED THE AMOUNT OF THIS LETTER OF CREDIT.


THIS LETTER OF CREDIT, IS PRESENTABLE AND PAYABLE AT THE OFFICE OF
(CORRESPONDENT BANK) WITH THE NOTATION NUMBER (BUTTERFIELD LC NUMBER) ISSUED BY
BUTTERFIELD BANK (CAYMAN) LIMITED, AND EXPIRES AT THE COUNTERS OF (CORRESPONDENT
BANK) ON (EXPIRY DATE). THIS CREDIT CANNOT BE REDUCED, MODIFIED OR REVOKED
WITHOUT YOUR CONSENT, EXCEPT WHEN THE AMOUNT OF THIS LETTER OF CREDIT IS
INCREASED.


THE TERM 'BENEFICIARY' INCLUDES ANY SUCCESSOR BY OPERATION OF LAW OF THE NAMED
BENEFICIARY INCLUDING, WITHOUT LIMITATION, ANY LIQUIDATOR, REHABILITATOR,
RECEIVER OR CONSERVATOR.


WE HEREBY UNDERTAKE TO PROMPTLY HONOR YOUR SIGHT DRAFT(S) DRAWN ON
(CORRESPONDENT BANK), INDICATING OUR CREDIT NUMBER (BUTTERFIELD LC NUMBER) AND
(CORRESPONDENT BANK)’S REFERENCE NUMBER NO. SXXXXXXXX FOR ALL OR ANY PART OF
THIS LETTER OF CREDIT UPON PRESENTATION OF YOUR DRAFT(S) DRAWN ON (CORRESPONDENT
BANK), AT THE OFFICE SPECIFIED IN PARAGRAPH ONE, ON OR BEFORE THE CLOSE OF
BUSINESS ON THE EXPIRATION DATE HEREOF OR ANY AUTOMATICALLY EXTENDED EXPIRY
DATE. OTHER THAN YOUR SIGHT DRAFT, NO OTHER DOCUMENT NEED BE PRESENTED.  EXCEPT
AS EXPRESSLY STATED HEREIN, THIS UNDERTAKING IS NOT SUBJECT TO ANY AGREEMENT,
CONDITION OR QUALIFICATION. THE OBLIGATION OF BUTTERFIELD BANK (CAYMAN) LIMITED
UNDER THIS LETTER OF CREDIT SHALL BE THE INDIVIDUAL OBLIGATION OF BUTTERFIELD
BANK (CAYMAN) LIMITED AND IS NO WAY CONTINGENT UPON REIMBURSEMENT WITH RESPECT
THERETO.


IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE DEEMED AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR ONE YEAR FROM THE EXPIRATION DATE HEREOF, OR ANY
FUTURE EXPIRATION DATE, UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO ANY EXPIRATION
DATE, WE NOTIFY YOU THROUGH (CORRESPONDENT BANK), BY OVERNIGHT COURIER THAT WE
ELECT NOT TO RENEW THIS LETTER OF CREDIT.


EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS LETTER OF CREDIT IS SUBJECT TO
THE UNIFORM CUSTOMS AND PRACTICES FOR DOCUMENTARY CREDITS (2007 REVISION),
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 600.


IF THIS LETTER OF CREDIT EXPIRES DURING AN INTERRUPTION OF BUSINESS AS DESCRIBED
IN ARTICLE 36 OF SAID PUBLICATION NO. 600, THE BANK HEREBY SPECIFICALLY AGREES
TO EFFECT PAYMENT IF THIS CREDIT IS DRAWN AGAINST, IN COMPLIANCE HEREWITH,
WITHIN 30 DAYS AFTER THE RESUMPTION OF BUSINESS.


REGARDS,
BUTTERFIELD BANK (CAYMAN) LIMITED
 
 
 

--------------------------------------------------------------------------------

 

